Per Curiam:
We think judgment was properly entered upon the verdict. It was not seriously denied that Bast was a member of the firm *604of Jeremiah Taylor & Co. up to October 4, 1884; that no notice of the dissolution of the firm had been given; and that the plaintiffs were holders for value of the note in controversy, before maturity. This would entitle the plaintiffs to recover, unless notice in some way had been brought home to them that Bast was making an improper use of the firm name. No such notice in fact was alleged, but it was contended there was enough on the face of the note, with other circumstances, to put Frederick A. Potts & Co. upon inquiry. The fact that the latter had previously received several bills from the firm, all of which were in the handwriting of Jeremiah Taylor, amounts to little. The fact that the note was drawn to the order of Bast, amounts to less: Haldeman v. Bank, 28 Pa. 440; Moorehead v. Gilmore, 77 Pa. 118. The latter proposition is fully discussed in those cases.
Judgment affirmed.